EXHIBIT 10.2 Execution Version AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of February 13, 2007 among TC PIPELINES, LP as Borrower THE LENDERS FROM TIME TO TIME PARTY HERETO SUNTRUST BANK as Administrative Agent UBS SECURITIES LLC AND ROYAL BANK OF CANADA as Co-Documentation Agents BMO CAPITAL MARKETS FINANCING INC. AND THE ROYAL BANK OF SCOTLAND PLC as Co-Syndication Agents and DEUTSCHE BANK SECURITIES INC. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as Managing Agents SUNTRUST CAPITAL MARKETS, INC., as Arranger and Book Manager TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions 1 Section 1.2. Classifications of Loans and Borrowings 24 Section 1.3. Accounting Terms and Determination 24 Section 1.4. Terms Generally 24 ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS 25 Section 2.1. General Description of Facilities 25 Section 2.2. Revolving Loans 25 Section 2.3. Procedure for Borrowings 25 Section 2.4. Swingline Commitment 26 Section 2.5. Term Loan Commitments 27 Section 2.6. Funding of Borrowings 28 Section 2.7. Interest Elections 28 Section 2.8. Optional Reduction and Termination of Commitments 29 Section 2.9. Repayment of Loans 30 Section 2.10. Evidence of Indebtedness 30 Section 2.11. Optional Prepayments 31 Section 2.12. Mandatory Prepayments 31 Section 2.13. Interest on Loans 32 Section 2.14. Fees 32 Section 2.15. Computation of Interest and Fees 33 Section 2.16. Inability to Determine Interest Rates 34 Section 2.17. Illegality 34 Section 2.18. Increased Costs 35 Section 2.19. Funding Indemnity 36 Section 2.20. Taxes 36 Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 38 Section 2.22. Letters of Credit 40 Section 2.23. Increase of Commitments; Additional Lenders 44 Section 2.24. Mitigation of Obligations 45 Section 2.25. Replacement of Lenders 45 Section 2.26. Extensions of Maturity Date or Revolving Commitment Termination Date 46 ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 47 Section 3.1. Conditions To Effectiveness 47 Section 3.2. Each Credit Event 49 Section 3.3. Delivery of Documents 49 i ARTICLE IV REPRESENTATIONS AND WARRANTIES 51 Section 4.1. Existence; Power 51 Section 4.2. Organizational Power; Authorization 51 Section 4.3. Governmental Approvals; No Conflicts 51 Section 4.4. Financial Statements 51 Section 4.5. Litigation and Environmental Matters 52 Section 4.6. Compliance with Laws and Agreements 52 Section 4.7. Investment Company Act, Etc. 52 Section 4.8. Taxes 52 Section 4.9. Margin Regulations 53 Section 4.10. ERISA 53 Section 4.11. Ownership of Property 53 Section 4.12. Disclosure 54 Section 4.13. Labor Relations 54 Section 4.14. Subsidiaries 54 Section 4.15. Insolvency 54 Section 4.16. OFAC 54 Section 4.17. Patriot Act 54 ARTICLE V AFFIRMATIVE COVENANTS 55 Section 5.1. Financial Statements and Other Information 55 Section 5.2. Notices of Material Events 56 Section 5.3. Existence; Conduct of Business 56 Section 5.4. Compliance with Laws, Etc. 57 Section 5.5. Payment of Obligations 57 Section 5.6. Books and Records 57 Section 5.7. Visitation, Inspection, Etc. 57 Section 5.8. Maintenance of Properties; Insurance 57 Section 5.9. Use of Proceeds and Letters of Credit 58 Section 5.10. Maintenance of Tax Status 58 ARTICLE VI FINANCIAL COVENANTS 58 Section 6.1. Leverage Ratio 58 Section 6.2. Interest Coverage Ratio 59 ii ARTICLE VII NEGATIVE COVENANTS 59 Section 7.2. Negative Pledge 60 Section 7.3. Fundamental Changes 62 Section 7.4. Investments, Loans, Etc. 63 Section 7.5. Restricted Payments 64 Section 7.6. Transactions with Affiliates 64 Section 7.7. Restrictive Agreements 64 Section 7.8. Sale and Leaseback Transactions 65 Section 7.9. Hedging Transactions 65 Section 7.10. Certain Amendments to Cash Distribution Policies and Partnership Agreements 65 Section 7.11. Accounting Changes 66 ARTICLE VIII EVENTS OF DEFAULT 66 Section 8.1. Events of Default 66 ARTICLE IX THE ADMINISTRATIVE AGENT 69 Section 9.1. Appointment of Administrative Agent 69 Section 9.2. Nature of Duties of Administrative Agent 69 Section 9.3. Lack of Reliance on the Administrative Agent 70 Section 9.4. Certain Rights of the Administrative Agent 70 Section 9.5. Reliance by Administrative Agent 70 Section 9.6. The Administrative Agent in its Individual Capacity 71 Section 9.7. Successor Administrative Agent 71 Section 9.8. Authorization to Execute other Loan Documents 71 Section 9.9. Co-Documentation Agents; Co-Syndication Agents; Managing Agents. 71 ARTICLE X MISCELLANEOUS 72 Section 10.1. Notices 72 Section 10.2. Waiver; Amendments 74 Section 10.3. Expenses; Indemnification 75 Section 10.4. Successors and Assigns 77 Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process 80 Section 10.6. WAIVER OF JURY TRIAL 81 Section 10.7. Right of Setoff 81 Section 10.8. Counterparts; Integration 82 Section 10.9. Survival 82 Section 10.10.
